NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
               ______________________

  RAMANATHAN PADMANABHAN, KRITHIKA
 SRINIVAS, AS LEGAL REPRESENTATIVES OF A
             MINOR CHILD, I.R.I.,
              Petitioners-Appellants

                          v.

     SECRETARY OF HEALTH AND HUMAN
                 SERVICES,
             Respondent-Appellee
            ______________________

                     2016-1074
               ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:11-vv-00141-MCW, Judge Mary Ellen
Coster Williams.
                 ______________________

              Decided: February 8, 2016
               ______________________

   RAMANATHAN PADMANABHAN, KRITHIKA SRINIVAS, San
Ramon, CA, pro se.

    HEATHER LYNN PEARLMAN, Vaccine/Torts Branch,
Civil Division, United States Department of Justice,
Washington, DC, for respondent-appellee. Also repre-
2              PADMANABHAN   v. SEC’Y OF HEALTH & HUMAN SERVS.



sented by BENJAMIN C. MIZER, RUPA BHATTACHARYYA,
VINCENT J. MATANOSKI, VORIS E. JOHNSON, JR.
               ______________________

    Before WALLACH, CLEVENGER, and TARANTO, Circuit
                       Judges.
PER CURIAM.
    Appellants Krithika Srinivas and Ramanathan Pad-
manabhan, on behalf of their minor son I.R.I., appeal the
decision of the United States Court of Federal Claims
(“Claims Court”) that upheld the dismissal of their peti-
tion for compensation under the National Childhood
Vaccine Injury Act of 1986 (“Vaccine Act”), 42 U.S.C.
§§ 300aa-1–300aa-34 (2012). See Padmanabhan v. Sec’y
of Health & Human Servs., No. 11-141V (Fed. Cl. Aug. 6,
2015) (upholding Chief Special Master’s dismissal) (J.A.
11–16); Padmanabhan v. Sec’y of Health & Human Servs.,
No. 11-141V, 2015 WL 1736345 (Fed. Cl. Mar. 26, 2015)
(Chief Special Master’s dismissal) (J.A. 17–56). Because
the Claims Court correctly concluded that Chief Special
Master Denise Vowell’s dismissal for failure to prosecute
was not an abuse of discretion, we affirm.
                      BACKGROUND
    I.R.I. was born to the Appellants in November 2006.
Padmanabhan, 2015 WL 1736345 at *9. “During his first
two years, I.R.I. received the recommended childhood
vaccines . . . . No reactions to any of the vaccinations
were reported in the medical records.” Id. at *10 (footnote
omitted). During I.R.I.’s two-year wellness visit on De-
cember 2, 2008, the pediatrician “assessed him as a well
child, but this assessment was followed by a note reflect-
ing ‘slower’ social communication development.” Id. at
*11. “This consultation note appears to reflect the first
report of concerns about I.R.I.’s speech development and
behavior.” Id.
PADMANABHAN   v. SEC’Y OF HEALTH & HUMAN SERVS           3



     On January 20, 2009, Appellants first expressed a
concern to I.R.I.’s pediatrician about his development.
Appellants “were concerned primarily with his lack of
social development.” Id. at *12. The same year, I.R.I.
was tested and found to be “in the mildly autistic range”
of the Childhood Autism Rating Scale. Id. at *13. On
October 19, 2010, a metabolic specialist evaluated I.R.I.,
but concluded “he did not have enough information to
exclude a mitochondrial disorder and suggested an [elec-
troencephalogram (“EEG”)], skin and muscle biopsies, a
lumbar puncture, a brain [magnetic resonance imaging
(“MRI”)], and blood, urine, and plasma tests.” Id. at *21
(citation omitted). In January 2011, I.R.I. was tested for
a short-chain acyl-CoA dehydrogenase (“SCAD”) deficien-
cy. Id. The results “stopped short of diagnosing I.R.I with
SCAD and recommended parental [deoxyribonucleic acid
(“DNA”)] studies to determine if all the DNA changes
were on the same chromosome.” Id. (citation omitted).
    In March 2011, Appellants filed a petition on behalf of
I.R.I. for compensation under the Vaccine Act. See gener-
ally J.A. 116–23. Appellants asserted a number of vac-
cines 1 that I.R.I. received on or about March 13, 2008,
“aggravated a preexisting Mitochondrial disease resulting
in immune deficiency that resulted in but not limited to
encephalopathy, nutritional disorders, metabolic disor-
ders, immune dysfunction, oxidative [s]tress, inflamma-
tion, [and] inflammation of the [b]rain that damaged and
continues to damage his physical, mental and emotional
development.” J.A. 117.




   1    These vaccines included measles, mumps, and ru-
bella (“MMR”); diphtheria, tetanus, and acellular pertus-
sis (“DTaP”); Haemophilus influenzae type b (“Hib”); and
varicella vaccines. See Padmanabhan, 2015 WL 1736345
at *1.
4               PADMANABHAN   v. SEC’Y OF HEALTH & HUMAN SERVS.



    Appellants continued to seek medical evaluation and
treatment for I.R.I. after they filed their petition. On July
27, 2011, I.R.I. underwent an EEG that showed abnormal
results, indicating “a mild, diffuse, encephalopathy.”
Padmanabhan, 2015 WL 1736345 at *22 (internal quota-
tion marks and citation omitted). On October 28, 2011, a
“brain pattern test (a qualitative EEG)” was performed
but “was not interpreted by any physician.” Id. (citation
omitted).
     In March 2015, the Chief Special Master dismissed
Appellants’ claim for “failure to prosecute.” Id. at *8
(citing Rules of the Court of Federal Claims (“Claims
Court Rules”) App. B (Vaccine Rules of the United States
Court of Federal Claims) 21(b)(1)). The Chief Special
Master alternatively denied the Appellants’ petition for
compensation based on the record evidence submitted by
the Appellants. Id. at *30. The Chief Special Master
determined the Appellants did not establish “preponder-
ant evidence of a Table[2] encephalopathy. [Appellants]
have also not demonstrated by preponderant evidence
that vaccines caused or significantly aggravated their
son’s condition.” Id.



    2     The Vaccine Act allows petitioners to recover
compensation by either proving an injury listed on the
Vaccine Injury Table (i.e., a “Table” injury) or by proving
causation-in-fact. See 42 U.S.C. §§ 300aa-11(c)(1)(C)–
13(a)(1). A Table injury may be demonstrated by showing
“that the person who suffered injury or who
died . . . sustained, or had significantly aggravated, any
illness, disability, injury, or condition set forth in the
Vaccine Injury Table in association with the vaccine
referred to . . . or died from the administration of such
vaccine,” within the proscribed time period. Id. § 300aa-
11(c)(1)(C)(i)–(ii); see id. § 300aa-14 (Vaccine Injury Ta-
ble).
PADMANABHAN   v. SEC’Y OF HEALTH & HUMAN SERVS             5



    In April 2015, Appellants filed a Motion for Review of
the Chief Special Master’s decision with the Claims
Court. In its August 6, 2015 decision, the Claims Court
determined Appellants failed to demonstrate the “Chief
Special Master’s dismissal of their petition for failure to
prosecute was an abuse of discretion” and thus denied the
Appellants’ motion for review of the Special Master’s
decision. J.A. 16. Appellants timely appealed the Claims
Court’s decision. This court possesses jurisdiction to
review this appeal pursuant to 28 U.S.C. § 1295(a)(3)
(2012).
                         DISCUSSION
                    I. Standard of Review
    “In reviewing a ruling by the Court of Federal Claims
that a special master’s findings of fact were not arbitrary
and capricious, this court exercises de novo review.”
Lampe v. Sec’y of Health & Human Servs., 219 F.3d 1357,
1360 (Fed. Cir. 2000) (citations omitted). “In effect, this
court performs the same task as the Court of Federal
Claims and determines anew whether the special master's
findings were arbitrary or capricious.” Id.
    We review dismissals for failure to prosecute claims
under an abuse of discretion standard. See Claude E.
Atkins Enters., Inc. v. United States, 899 F.2d 1180, 1183
(Fed. Cir. 1990) (In reviewing “a decision of the Claims
Court to dismiss ‘pursuant to Rule 41(b) [of the Rules of
the Court of Federal Claims], our inquiry is whether the
court abused its discretion.’”); see also Fed. Cl. App. B, R.
41(b) (“If the plaintiff fails to prosecute or to comply with
these rules or a court order, the court may dismiss on its
own motion or the defendant may move to dismiss the
action or any claim against it.”); Fed. Cl. App. B, R.
21(b)(1) (“The special master or the court may dismiss a
petition or any claim therein for failure of the petitioner
to prosecute or comply with these rules or any order of the
special master or the court.”).
6                 PADMANABHAN   v. SEC’Y OF HEALTH & HUMAN SERVS.



    “An abuse of discretion exists when, inter alia, the
lower court’s decision was based on an erroneous conclu-
sion of law or on a clearly erroneous finding of fact.”
Matos ex rel. Rivera v. Sec’y of the Dep’t of Health &
Human Servs., 35 F.3d 1549, 1552 (Fed. Cir. 1994) (inter-
nal quotation marks and citation omitted). “The decision
below will not be disturbed unless upon a weighing of
relevant factors we are left with a definite and firm con-
viction that the court below committed a clear error of
judgment.” Adkins v. United States, 816 F.2d 1580, 1582
(Fed. Cir. 1987) (internal quotation marks and citations
omitted).
    II. The Chief Special Master Did Not Abuse Her Discre-
      tion in Dismissing Appellants’ Petition for Failure to
                           Prosecute
    The Chief Special Master dismissed Appellants’ claim
for failure to prosecute.        Padmanabhan, 2015 WL
1736345 at *8. In reaching this determination, the Chief
Special Master indicated Appellants filed some medical
records in March 2011 and some additional records in
June 2011, December 2011, and August 2013; however,
“the medical records remain incomplete.” Id. at *2. “In
the four years since filing this petition on their son’s
behalf, [Appellants] have refused to comply with numer-
ous orders. They have refused to follow the Vaccine Rules
regarding the filing of motions.” Id. Appellants “repeat-
edly asserted that the incomplete medical records and
other documents filed, which d[id] not include any ex-
pert’s or treating physician’s opinion regarding vaccine
causation of I.R.I.’s condition, demonstrate entitlement to
compensation.” Id. (citations omitted). “I.R.I.’s case has
essentially been at an impasse since December 2012.” Id.
    Appellants present numerous arguments that allege
procedural errors during the pendency of their case before
the Claims Court. Appellants contend the Chief “Special
[M]aster and [the Claims Court] are relying on false and
PADMANABHAN   v. SEC’Y OF HEALTH & HUMAN SERVS            7



incomplete information from the record to arrive at their
conclusion[s].” Appellants’ Br. 26; see id. at 13–16 (dis-
cussing factual errors and omissions by the Claims
Court); id. at 20–24 (discussing alleged errors and impro-
priety of the Chief Special Master and opposing counsel).
Appellants further contend the Chief Special Master and
the Appellee, the Secretary of Health and Human Ser-
vices, were “adversarial, and at times insulting.” Id. at
19. Appellants make assertions of “falsifying record[s] to
create prejudice against [Appellants],” id. at 21, and that
the “[Chief] Special Master altered [the] record at the
time of dismissing the case,” id. at 24.
    As an initial matter, we find Appellants’ allegations of
impropriety and misconduct unfounded. Appellants have
not provided any evidence to substantiate their claims of
misconduct. See generally id. at 9–28; see also J.A. 93–94
(Appellants were provided with the opportunity to submit
evidence in camera to the Chief Special Master regarding
alleged intimidation of physicians treating I.R.I.; howev-
er, no evidence was submitted to the court.).
    In any event, we agree with the Claims Court’s de-
termination that the Chief Special Master did not abuse
her discretion in dismissing I.R.I.’s proceeding for failure
to prosecute. The record demonstrates the Chief Special
Master afforded the Appellants considerable leeway to
pursue their claims. She granted the Appellants a sus-
pension of proceedings for a combined total of 180 days,
which is the maximum amount of time permitted for
suspension of proceedings. See Padmanabhan, 2015 WL
1736345 at *6–8; see also Fed. Cl. App. B, R. 9(b) (allow-
ing for an initial 30-day suspension of proceedings and up
to an additional 150 days if deemed appropriate).
    The Chief Special Master issued numerous orders re-
quiring the Appellants to file complete medical records
with the court. See, e.g., J.A. 4–8 (docket entries 18, 32–
33, 36, 38, 42–43). Additionally, repeated warnings were
8               PADMANABHAN   v. SEC’Y OF HEALTH & HUMAN SERVS.



issued to the Appellants that their case would be dis-
missed if they did not comply with these orders. See
Padmanabhan, 2015 WL 1736345 at *3–6. “Over the four
years their petition has been pending, the Chief Special
Master ordered [Appellants] to file additional medical
records a total of 10 times, in orders spanning December
18, 2012, until March 28, 2014.” J.A. 13 (citing Pad-
manabhan, 2015 WL 1736345 at *3–6). In May 2013, the
Chief Special Master issued an Order to Show Cause,
which required the Appellants to “file additional medical
records or otherwise show cause for why this case should
not be dismissed for failure to prosecute.” J.A. 101 (em-
phasis omitted).
     Despite the Appellants’ repeated non-compliance with
these orders, on November 15, 2013, the Chief Special
Master issued another Order to Show Cause stating that
“[a]lthough [she] could dismiss this case now for [Appel-
lants’] failure to prosecute, [she] will afford [Appellants]
one last chance to comply with [her] orders and establish
they are entitled to compensation because the interests of
a minor child are involved.” J.A. 98 (emphasis omitted).
In this order, the Chief Special Master explained the
Appellants had the burden of proving entitlement to
compensation, which “must be supported by either medi-
cal records or by the opinion of a competent physician.”
J.A. 99 (citation omitted). Appellants were ordered to “file
any additional documentation they believe w[ould] estab-
lish their entitlement to compensation, or otherwise show
cause why this case should not be dismissed for their
failure to prosecute and failure to establish vaccine causa-
tion, by no later than . . . January 17, 2014.” J.A. 100
(emphasis omitted). Appellants did not comply with this
Order.
    On March 28, 2014, the Chief Special Master made
“one final attempt to explain to [Appellants] the devastat-
ing effect that their refusal to comply with court orders
[was] about to have on their son’s vaccine injury claim.”
PADMANABHAN   v. SEC’Y OF HEALTH & HUMAN SERVS             9



Padmanabhan, 2015 WL 1736345 at *5 (internal quota-
tion marks and citation omitted). This order also noted
that the Appellants could request that the Chief Special
Master “rule on the record as it now stands or . . . move
for summary judgment.” J.A. 64 (footnotes omitted). She
“urg[ed] [Appellants] to seek out an attorney” before doing
so. J.A. 64. She also provided Appellants with “a list of
attorneys who [had] recently indicated that they are
willing to review cases filed by pro se petitioners.” J.A. 64
(footnote omitted). Appellants were required to file by
May 27, 2014, “updated medical records covering all
doctor appointments and lab/genetic testing performed
since October 2011.” J.A. 64 (emphasis omitted). Appel-
lants failed to file any medical records in response to this
order. Padmanabhan, 2015 WL 1736345 at *6; see gener-
ally J.A. 2–3 (docket entries).
    Despite the Appellants’ repeated failure to comply
with the Chief Special Master’s orders, “prior to taking
any further action, [she] afforded them the opportunity to
point out in a telephonic conference any matters in the
record that support[ed] their claim of vaccine causation of
I.R.I.’s condition.” Padmanabhan, 2015 WL 1736345 at
*6.
     Based on the Chief Special Master’s actions through-
out this proceeding, we are not “left with a definite and
firm conviction that the court below committed a clear
error of judgment.” Adkins, 816 F.2d at 1582 (internal
quotation marks and citations omitted). Indeed, we are
left with a firm conviction that the Chief Special Master
went out of her way to accommodate the needs of pro se
litigants. Accordingly, we find there was no abuse of
discretion in dismissing the Appellants’ petition for fail-
ure to prosecute.
10              PADMANABHAN   v. SEC’Y OF HEALTH & HUMAN SERVS.



                       CONCLUSION
    We have considered Appellants’ remaining arguments
and find them unpersuasive. Accordingly, the decision of
the United States Court of Federal Claims is
                       AFFIRMED
                          COSTS
     Each party shall bear its own costs.